Name: 97/481/EC: Council Decision of 26 June 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from Ukraine to the European Community
 Type: Decision
 Subject Matter: European Union law;  European construction;  trade policy;  iron, steel and other metal industries;  Europe
 Date Published: 1997-08-04

 Avis juridique important|31997D048197/481/EC: Council Decision of 26 June 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from Ukraine to the European Community Official Journal L 210 , 04/08/1997 P. 0015 - 0015COUNCIL DECISION of 26 June 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Ukraine establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from Ukraine to the European Community (97/481/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 together with Article 228(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas Council Decision 95/541/EC (1) and Commission Decision 95/542/Euratom, ECSC (2) concluded the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Ukraine, of the other part, which entered into force on 1 February 1996; whereas the Partnership and Cooperation Agreement between the European Communities and their Member States of the one part, and Ukraine of the other part, signed in Luxembourg on 14 June 1994 will, on its entry into force, replace the Interim Agreement;Whereas the Commission has finalized negotiations for an Agreement in the form of an Exchange of Letters between the European Community and Ukraine establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from Ukraine to the European Community;HAS DECIDED AS FOLLOWS:Sole ArticleThe Agreement in the form of an Exchange of Letters between the European Community and Ukraine establishing a double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from Ukraine to the European Community is hereby approved on behalf of the European Community.The text of the Agreement is attached to this Decision.Done at Luxembourg, 26 June 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 311, 23. 12. 1995, p. 1.(2) OJ No L 311, 23. 12. 1995, p. 21.